DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "charge module," and "isolation module" in claims 1-8 and 10-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “charge module” and “isolation module” are described in the specification as circuits (see paragraph 213).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowald (US 2020/0124306 A1) and in view of Ochiai (US 2012/0318011 A1) and further in view of Yahia (US 2006/0162351 A1) and admitted prior art.
In regards to claim 1, Kowald teaches a refrigerant control system (see abstract and figs. 1-5), comprising: a charge module (part of the controller 122 along with refrigerant gas sensor 118, see fig. 1 and paragraph 18) configured to determine an amount of refrigerant (gas sensor 118 detects refrigerant, see paragraph 20) that is present within a first portion of a refrigeration system within a building (sensor 118 detects presence of refrigerant within an indoor unit of the HVAC system of a building, see paragraph 20); and an isolation module (part of the controller 122 that controls the isolation valve 150, see paragraph 26) configured to selectively open and close an isolation valve (opening and closing isolation valve 150, see paragraphs 19, 26 and fig. 2) of the refrigeration system (see fig. 1) and to, via the isolation valve, maintain the amount of refrigerant within the refrigerant lines and the first heat exchanger within the building below a predetermined amount of the refrigerant (by closing the isolation valve 150 and performing a pump down operation to prevent accumulation of the refrigerant in the refrigerant line 140 and the indoor unit, which includes evaporator 112, see paragraphs 26, 29; wherein the pump down operation is performed until sensor indicates a refrigerant pressure less than 20 lbs/in2 and the valve closing and pump down operation are performed to reduce the refrigerant level below the predetermined limit, see paragraph 29).
However, Kowald does not explicitly teach determining amount of refrigerant present within refrigerant lines and a heat exchanger; determining the amount of refrigerant based on a volume of a heat exchanger and determining the volume based on temperature, pressure and volumetric flow rate of compressor.
Ochiai teaches a control module (control unit 3) configured to determine an amount of refrigerant that is present within refrigerant lines and a first heat exchanger of a refrigeration system within a building (amount of refrigerant within the pipes and other components included heat exchangers 42 of the refrigerant circuit 10 is determined, see paragraphs 75, 50 and steps S8-S9, fig. 5); and determine the presence of refrigerant leak based on the amount of refrigerant within the pipes and the heat exchangers being less below the predetermined amount of refrigerant (see step S11 based on Mr<Mr_std, see fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of Kowald to determine the amount of refrigerant present within the refrigerant lines and a first heat exchanger of a refrigeration system within a building in the system of Kowald based on the teachings of Ochiai in order to effectively and efficiently measure refrigerant leak without pressure measurements that require sufficient loss of refrigerant quantity before registering a refrigerant leak.
Ochiai also teaches that a charge module (part of the controller 3 performing controls of figs. 5-9) is configured to determine the amount of refrigerant within the heat exchanger based on a volume of the heat exchanger (volumes Ve and volumetric proportion of the heat exchangers 42s are used to determine the amount of refrigerant Mre in heat exchangers 42s, see equations 30-31 and paragraphs 179-181, 75, 84-85, and abstract); and teaches determining the volume of the heat exchanger based on temperature and pressure (volumetric proportions in the evaporators are calculated based on enthalpy differences, which depend upon temperature and pressure of the refrigerant of the refrigeration system, see paragraphs 190-194 and 181-189); and teaches calculating the volume of the refrigerant within the evaporator based on mass flow rate through the evaporator (see at least equation 37, paragraphs 190-192) and mass flux (see at least equation 34, paragraphs 186 and 181-185).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of Kowald as modified to determine the amount of refrigerant based on a volume of a first heat exchanger based on the teachings of Ochiai in order to accurately keep track of the amount of refrigerant circulating through the indoor heat exchanger to accurately monitor the changes in the refrigerant amount within any section of the refrigeration system, especially the indoor heat exchanger. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of Kowald as modified to determine the volume of the heat exchanger based on temperature, pressure, and a mass flow rate of evaporator based on the teaching of Ochiai in order to accurately perform calculation of the total amount of refrigerant in a refrigerant circuit and detection of refrigerant leakage (see paragraph 5, Ochiai). Also as per the admitted prior art, the applicant admits that the mass flow rate through the evaporator is considered a compressor mass flow rate (see paragraph 151, specification of instant application).
Kowald is silent about the use of volumetric flow rate of a compressor for calculating refrigerant mass flow rate of the compressor.
However, Yahia teaches calculating the mass flow rate of refrigerant at the compressor by calculating the volumetric flow rate of the compressor (see paragraphs 84-85 and fig. 4). Also as per the admitted prior art, the applicant admits that the mass flow rate through the evaporator is considered a compressor mass flow rate (see paragraph 151, specification of instant application).
It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the charge module and controller of Kowald as modified to determine the refrigerant mass flow rate of the compressor based on a volumetric flow rate of a compressor based on the teachings of Yahia in order to accurately determine the mass flow rate of the compressor because the volumetric flow rate is obtained from the actual compression pressure ratio (see paragraph 84, Yahia). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the charge module and controller of Kowald as modified to determine the volume of the first heat exchanger of Kowald based on at least the volumetric flow rate of a compressor of the refrigeration system based on additional teachings of Kowald, Ochiai and Yahia because an accurate calculation of mass flow rate and then the volume of the first heat exchanger allow the system/method to control the amount of cooling/heating or refrigerant required effectively and efficiently meet the system refrigeration demands.
In regards to claim 2, Kowald teaches the refrigerant is classified as being flammable under at least one standard (refrigerant in line 140 is flammable, see paragraphs 23 and 20).
In regards to claim 3, Kowald teaches the predetermined amount of the refrigerant is one of (a) specified in and (b) calculated according to at least one standard (the predetermined amount of refrigerant is the lower flammability limit LFL of particular A2L refrigerant, which is determined by regulations, see paragraphs 20, 29; where A2L is a type of refrigerant listed in American Society of Heating, Refrigeration, and Air Conditioning Engineers (ASHRAE) standard).
In regards to claim 4, Kowald teaches that the isolation valve (150) is located between an output of a second heat exchanger (output of condenser 134) located outside of the building of the refrigeration system (outdoor unit outside of the building, see fig. 1) and an input of first heat exchanger (input of the evaporator 112) located within the building of the refrigeration system (112 within the building, see fig. 1 and paragraphs 19, 22).
In regards to claim 5, Kowald as modified teaches the limitations of claim 5 and Kowald further discloses that the isolation valve is configured to at least partially close the isolation valve as the amount of refrigerant within the building increases toward the predetermined amount of the refrigerant (closing isolation valve after sensing leak and even before the leak reaches the predetermined limit, see paragraphs 5, 19, 26, and 29).
In regards to claim 6, Kowald as modified teaches the limitations of claim 6 and Kowald further discloses that the isolation module is configured to at least partially open the isolation valve (open isolation valve, see paragraph 34) as the amount of refrigerant within the building decreases away from the predetermined amount of the refrigerant (after the pump down operation, see paragraph 34, wherein the refrigerant amount drops below 20 lbs/in2, which indicates a drop in refrigerant amount below the predetermined amount, see paragraphs 29 and 50).
In regards to claim 7, Kowald teaches that the isolation valve (150) is located between an output of the first heat exchanger (output of the evaporator 112) located within the building (indoor unit within the dwelling, see fig. 1 and paragraph 22) and an input of a compressor (input of compressor 132 within the outdoor unit, see fig. 1) of the refrigeration system (see fig. 1 and paragraphs 19, 22).
In regards to claim 8, Kowald as modified teaches the limitations of claim 8 and Kowald further discloses that the isolation module is configured to at least partially close the isolation valve (close the isolation valve at step 216, see paragraph 32) as the amount of refrigerant within the building decreases away from the predetermined amount of the refrigerant (closing isolation valve 150 at step 216 even after the completion of the pump down operation of step 208, where the refrigerant amount is reduced below 20 lbs/in2, see paragraph 29, and fig. 2).
In regards to claim 10, Kowald as modified teaches the limitations of claim 10 except determining the amount of refrigerant based on a second volume of refrigerant lines.
However, Ochiai teaches that a charge module (part of the controller 3 performing controls of figs. 5-9) is configured to determine that the amount of refrigerant within the first portion of the refrigeration system further based on a first volume of parts other than extension pipe (see paragraphs 7 and, initial internal volume data, which includes volume of heat exchangers, see paragraph 45) and a second volume of refrigerant lines of the refrigeration system (refrigerant amount based on internal volume of the extension pipe, see abstract, paragraphs 6 and 75).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of Kowald as modified to determine the amount of refrigerant further based on a first volume of a first heat exchanger and a second volume of refrigerant lines based on the teachings of Ochiai in order to accurately keep track of the entire amount of refrigerant within the first portion of the building by analyzing the refrigerant accumulating refrigeration pipes and heat exchangers and to accurately monitor the changes in the refrigerant amount within any section of the refrigeration system.
In regards to claim 11, Kowald as modified teaches the limitations of claim 11 except that the charge module is configured to determine the second volume based on at least one temperature, at least one pressure, and a volumetric flow rate of a compressor.
However, Ochiai teaches that a charge module (part of the controller 3 performing method of fig. 5) is configured to determine the first and second volumes based on at least one temperature, at least one pressure (volume of the extension pipe is calculated based on inlet temperature and pressure, see paragraphs 176-178, 115-119; and fig. 8) and a volumetric flow rate of a compressor (change in mass flow rate affecting the volume flow rate through the compressor, which is used for finding the total amount of refrigerant volume, see figs. 5-8 and paragraphs 158-163).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of Kowald as modified to determine the first and second volumes based on at least one temperature, at least one pressure, and a volumetric flow rate of a compressor based on the teaching of Ochiai in order to accurately perform calculation of the total amount of refrigerant in a refrigerant circuit and detection of refrigerant leakage (see paragraph 5, Ochiai).
In regards to claim 12, Kowald as modified teaches the limitations of claim 12 except determining the first and second volumes based on a ratio of: (a) a rate of change of the amount of refrigerant to (b) a rate of change of density of the refrigerant.
However, Ochiai teaches that a charge module (part of the controller 3 performing controls of figs. 5-9) is configured to determine volume of the extension pipe and volume of other components of the refrigeration system (see steps S26-S29, fig. 6 and volume as a ratio from fig. 8), which includes heat exchangers (23, 42) based on a ratio of: (a) a rate of change of the amount of refrigerant within the first portion of the refrigeration system (change in refrigerant amount Delta M, see figs. 8) to (b) a rate of change of density of the refrigerant within the first portion of the refrigeration system (ratio of delta M, over change in density rho, see fig. 8 and paragraphs 110-119).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of Kowald as modified to determine the first and second volumes based on a ratio of rate of change of the amount of refrigerant within the first portion of the refrigeration system within the building to a rate of change of density of the refrigerant within the first portion of the refrigeration system within the building based on the teaching of Ochiai in order to accurately perform calculation of the total amount of refrigerant in a refrigerant circuit and detection of refrigerant leakage (see paragraph 5, Ochiai).
In regards to claim 13, Kowald as modified teaches the limitations of claim 13 and Kowald further discloses that the refrigeration system does not include a refrigerant leak sensor located within the building (sensor 118 within the indoor unit 110 is a gas sensor, see paragraph 20).
In regards to claim 14, Kowald as modified teaches the limitations of claim 14 and Kowald further discloses that the isolation module (part of the controller 122 that controls the isolation valve 150, see paragraph 26) is configured to selectively open and close an isolation valve (opening and closing isolation valve 150, see paragraphs 19, 26 and fig. 2) of the refrigeration system (see fig. 1) and to, via the isolation valve, maintain the amount of refrigerant within the first portion within the building below the predetermined amount of the refrigerant (by closing the isolation valve 150 and performing a pump down operation to prevent accumulation of the refrigerant in the indoor unit, see paragraphs 26, 29; wherein the pump down operation is performed until sensor indicates a refrigerant pressure less than 20 lbs./in2 and the valve closing and pump down operation are performed to reduce the refrigerant level below the predetermined limit, see paragraph 29). Kowald is silent about the operation of the second isolation valve. However, Kowald teaches having plurality of isolation valves in the refrigeration system and on the refrigerant lines (see paragraph 25). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that using plurality of disclosed isolation valves of Kowald in the same manner as disclosed by Kowald would result in a combination with predictable outcome of each isolation valve merely performing the same function as it does separately.
In regards to claim 15, Kowald as modified teaches the limitations of claim 15 and Kowald further discloses that the isolation module is configured to selectively close at least one isolation valve (closing isolation valve 150 at step 208, see fig. 2) in response to a command to turn off a compressor of the refrigeration system (after turning compressor off at step 234, closing valve 150 at step 208, see fig. 2). Kowald is silent about closing the second isolation valve. However, Kowald teaches having plurality of isolation valves in the refrigeration system and on the refrigerant lines (see paragraph 25). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that using plurality of disclosed isolation valves of Kowald in the same manner as disclosed by Kowald would result in a combination with predictable outcome of each isolation valve merely performing the same function as it does separately.
In regards to claim 16, Kowald as modified teaches the limitations of claim 16 and Kowald further discloses that the isolation module is configured to selectively open at least one isolation valve (open isolation valve 150, see paragraph 34) in response to a command to turn on a compressor of the refrigeration system (after operating the compressor in the pump down operation, the isolation valve 150 is opened, see paragraph 34). Kowald is silent about opening the second isolation valve. However, Kowald teaches having plurality of isolation valves in the refrigeration system and on the refrigerant lines (see paragraph 25). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that using plurality of disclosed isolation valves of Kowald in the same manner as disclosed by Kowald would result in a combination with predictable outcome of each isolation valve merely performing the same function as it does separately.
In regards to claim 17, Kowald teaches a refrigerant control method (see abstract and figs. 1-5), comprising: determining an amount of refrigerant (using gas sensor 118 detects refrigerant, see paragraph 20) that is present within a first portion of a refrigeration system within a building (sensor 118 detects presence of refrigerant within an indoor unit of the HVAC system of a building, see paragraph 20); selectively opening and closing an isolation valve (opening and closing isolation valve 150, see paragraphs 19, 26 and fig. 2) of the refrigeration system (see fig. 1); and via the isolation valve, maintaining the amount of refrigerant within the first portion within the building below a predetermined amount of the refrigerant (by closing the isolation valve 150 and performing a pump down operation to prevent accumulation of the refrigerant in the indoor unit, see paragraphs 26, 29; wherein the pump down operation is performed until sensor indicates a refrigerant pressure less than 20 lbs/in2 and the valve closing and pump down operation are performed to reduce the refrigerant level below the predetermined limit, see paragraph 29).
However, Kowald does not explicitly teach determining amount of refrigerant present within refrigerant lines and a heat exchanger; determining the amount of refrigerant based on a volume of a heat exchanger and determining the volume based on temperature, pressure and volumetric flow rate of compressor.
Ochiai teaches a control module (control unit 3) configured to determine an amount of refrigerant that is present within refrigerant lines and a first heat exchanger of a refrigeration system within a building (amount of refrigerant within the pipes and other components included heat exchangers 42 of the refrigerant circuit 10 is determined, see paragraphs 75, 50 and steps S8-S9, fig. 5); and determine the presence of refrigerant leak based on the amount of refrigerant within the pipes and the heat exchangers being less below the predetermined amount of refrigerant (see step S11 based on Mr<Mr_std, see fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of the method of Kowald to determine the amount of refrigerant present within the refrigerant lines and a first heat exchanger of a refrigeration system within a building in the method of Kowald based on the teachings of Ochiai in order to effectively and efficiently measure refrigerant leak without pressure measurements that require sufficient loss of refrigerant quantity before registering a refrigerant leak.
Ochiai also teaches that a charge module (part of the controller 3 performing controls of figs. 5-9) is configured to determine the amount of refrigerant within the heat exchanger based on a volume of the heat exchanger (volumes Ve and volumetric proportion of the heat exchangers 42s are used to determine the amount of refrigerant Mre in heat exchangers 42s, see equations 30-31 and paragraphs 179-181, 75, 84-85, and abstract); and teaches determining the volume of the heat exchanger based on temperature and pressure (volumetric proportions in the evaporators are calculated based on enthalpy differences, which depend upon temperature and pressure of the refrigerant of the refrigeration system, see paragraphs 190-194 and 181-189); and teaches calculating the volume of the refrigerant within the evaporator based on mass flow rate through the evaporator (see at least equation 37, paragraphs 190-192) and mass flux (see at least equation 34, paragraphs 186 and 181-185).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of the method of Kowald as modified to determine the amount of refrigerant based on a volume of a first heat exchanger based on the teachings of Ochiai in order to accurately keep track of the amount of refrigerant circulating through the indoor heat exchanger to accurately monitor the changes in the refrigerant amount within any section of the refrigeration system, especially the indoor heat exchanger. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the charge module and controller of the method of Kowald as modified to determine the volume of the heat exchanger based on temperature, pressure, and a mass flow rate of evaporator based on the teaching of Ochiai in order to accurately perform calculation of the total amount of refrigerant in a refrigerant circuit and detection of refrigerant leakage (see paragraph 5, Ochiai). Also as per the admitted prior art, the applicant admits that the mass flow rate through the evaporator is considered a compressor mass flow rate (see paragraph 151, specification of instant application).
Kowald is silent about the use of volumetric flow rate of a compressor for calculating refrigerant mass flow rate of the compressor.
However, Yahia teaches calculating the mass flow rate of refrigerant at the compressor by calculating the volumetric flow rate of the compressor (see paragraphs 84-85 and fig. 4). Also as per the admitted prior art, the applicant admits that the mass flow rate through the evaporator is considered a compressor mass flow rate (see paragraph 151, specification of instant application).
It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the charge module and controller of the method of Kowald as modified to determine the refrigerant mass flow rate of the compressor based on a volumetric flow rate of a compressor based on the teachings of Yahia in order to accurately determine the mass flow rate of the compressor because the volumetric flow rate is obtained from the actual compression pressure ratio (see paragraph 84, Yahia). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the charge module and controller of the method of Kowald as modified to determine the volume of the first heat exchanger of Kowald based on at least the volumetric flow rate of a compressor of the refrigeration system based on additional teachings of Kowald, Ochiai and Yahia because an accurate calculation of mass flow rate and then the volume of the first heat exchanger allow the system/method to control the amount of cooling/heating or refrigerant required effectively and efficiently meet the system refrigeration demands.
In regards to claim 18, Kowald as modified teaches the limitations of claim 18 and Kowald further discloses the refrigerant is classified as being flammable under at least one standard (refrigerant in line 140 is flammable, see paragraphs 23 and 20).
In regards to claim 19, Kowald as modified teaches the limitations of claim 19 and Kowald further discloses the predetermined amount of the refrigerant is one of (a) specified in and (b) calculated according to at least one standard (the predetermined amount of refrigerant is the lower flammability limit LFL of particular A2L refrigerant, which is determined by regulations, see paragraphs 20, 29; where A2L is a type of refrigerant listed in American Society of Heating, Refrigeration, and Air Conditioning Engineers (ASHRAE) standard).
In regards to claim 20, Kowald as modified teaches the limitations of claim 20 and Kowald further discloses that the refrigeration system does not include a refrigerant leak sensor located within the building (sensor 118 within the indoor unit 110 is a gas sensor, see paragraph 20).
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "if Kowald does not teach determining refrigerant in the refrigerant lines and heat exchanger, then Kowald could not logically teach an isolation module to maintain the amount of refrigerant within the line and the heat exchanger," the examiner points out that the applicant ignores the teachings of a charge module (controller 122 with sensor 118) of Kowald that is configured to determine an amount of refrigerant that is present within a portion of the refrigeration system within a building (see rejection of claims 1 and 17). Since Kowald does not teach determining the refrigerant within the lines and a heat exchanger, the office action relies on Ochiai to teach this limitation (see rejection of claim 1). The examiner also points out that a charge module (circuit) is not an isolation module (circuit) and each of the modules have their distinct functions, where the isolation module controls the opening and closing of the isolation valve to maintain a refrigerant amount, which is taught by the combination of Kowald and Ochiai and the operation of the isolation valve is claimed independent of the charge module. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument, "Ochiai states that the internal volume of the heat exchanger is known and Ochiai is silent about determining the volume of the heat exchanger based on temperature, pressure and volumetric flow of a compressor," the examiner points out that Ochiai teaches calculating the amount of refrigerant within the heat exchanger (evaporator) based on internal volume and volumetric proportions of the evaporator heat exchanger and the volumetric proportion is calculated based on temperature, pressure and volumetric flow rate of the compressor (see above rejection of claims 1 and 17).
In response to applicant's argument, "if Ochiai does not teach determining refrigerant in the refrigerant lines and heat exchanger, then Ochiai could not logically teach an isolation module to maintain the amount of refrigerant within the line and the heat exchanger," the examiner points out that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument, "Kowald teaches a refrigerant leak sensor which is against the claims 13 and 20," the examiner points out that the limitations of claims 13 and 20 are negative limitations. Claims 13 and 20 require the system to not include a refrigerant leak sensor and Kowald teaches a gas sensor, which does not depend on refrigerant leak for its operation. The examiner also points out that the sensor (118) is a gas sensor which does not require a refrigerant leak to be operational (see paragraphs 20 and 28, Kowald).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763